Citation Nr: 0826063	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  07-05 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Portland, Oregon. 


FINDING OF FACT

The veteran currently suffers from hepatitis C that had its 
onset during his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The veteran has a current diagnosis of hepatitis C, which he 
claims he contracted from his contact with wounded and bloody 
soldiers during his service in Vietnam.  There is no evidence 
of hepatitis C in the veteran's service treatment records and 
it appears from VA treatment records that he was first 
diagnosed with hepatitis C in 1997.  However, the citation 
for the veteran's award of the Army Commendation Medal for 
Heroism reports that "[the veteran] exposed himself to a 
hail of enemy fire as he assisted in the evacuation of the 
wounded personnel" and supports the veteran's claims that he 
had contact with wounded servicemen during service.

Following service, the veteran used drugs intravenously and 
drank heavily for a number of years.  He was also 
incarcerated for two years beginning in 1975.  

The veteran was afforded a VA examination in September 2005 
and the examiner noted that: 

The [veteran] has multiple risk factors for 
hepatitis C infection, including most prominently a 
5-year period of intravenous drug use and exposure 
to blood and bodily fluids while in combat in 
Vietnam.  Additionally, the patient has a history 
of alcoholism and incarceration, both of which have 
been found to be associated with an increased 
incidence of hepatitis C infection although the 
exact route of transmission is not known.  I am not 
able to identify [the veteran's] exact mode of 
infection, without resulting to conjecture.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Since the VA examiner was unable to determine which of the 
risk factors the veteran was exposed to caused his hepatitis 
C, the veteran was exposed to blood during his service, this 
exposure was documented in the record, and the Board can not 
determine which of the risk factors caused this problem (on a 
factual basis), the Board will give the benefit of the doubt 
to the veteran and find that the veteran's hepatitis C was 
caused by his in-service exposure to the blood of wounded 
soldiers.  Accordingly service connection for hepatitis C is 
granted.  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for hepatitis C is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


